Title: Orders, 1 August 1756
From: Washington, George
To: 



Wilmington—
Winchester: Sunday, August 1st 1756.

It has been told Colonel Washington; that the Soldiers continue still to sell their Clothes, &c. notwithstanding the several strict orders given to the contrary. He now for the last time, informs them, that the first Offender shall receive five hundred lashes, without benefit of a court-martial; and the Buyer, who is now to blame, by encouraging the Soldiers to such practice; shall directly be prosecuted according to Law, and made pay the penalty thereby inflicted, of twenty pounds for every offence.
